 ENERGYCOOPERATIVEEnergy Cooperative,Inc.andJulius Sako.Case 13-CA-19985July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN,BABSON,AND CRACRAPTOn April 24,1981,Administrative Law JudgeWallace H. Nations issued the attached decision.The Respondent filed exceptions and a supportingbrief,and the General Counsel filed cross-excep-tions and a brief in response to the Respondent'sexceptions.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions only to the extent consistent with thisDecision and Order.The alleged violations in this case are based onthe Respondent'swithholding from sick or disabledemployees benefits under its sickness and accident(S& A) benefit plan during a lawful economicstrike at the Respondent's East Chicago refinery.Local 7-210 of the Oil, Chemical,and AtomicWorkers International Union(the Union)for manyyears representedArco-Sinclair employees,includ-ing those at the East Chicago refinery.The Re-spondent purchased the East Chicago refinery in1976 and agreed to honor the then-existing con-tract.In 1979 the Respondent entered into a con-tractwith the Union containing a reopener clausepermitting the Union to strike after January 8,1980,1 if the parties failed to reach agreement.On January 8,theUnion commenced an eco-nomic strike.Immediately,the Respondent ceasedpaying S&A benefits to 11 employees who hadbeen receiving benefits before the strike began.On April 15,the Respondent and the Union set-tled the strike and executed a memorandum ofagreement.According to the agreement's terms, allunit employees received increases in wages andbenefits.Further,in consideration of certain bene-fits not paid as a result of the strike,the Respond-ent agreed to pay the company portion of the em-ployees'health insurance premiums,which the em-ployees had assumed during the strike. The memo-randum of agreement also expressly provided thatpayment of the insurance premium was in full set-tlement of any pending or future grievance orNLRB charge related to benefits. 2IAll dates are in 1980 unless otherwise specifieds The full text of the pertinent provisions of the memorandum ofagreement is as follows.6. It is agreed that in consideration of certain benefits not paid as aresult of the strike for each employee represented by Local 7-210,635The judgefound that during the economic strikethe Respondentwithheld S & A benefits from the11 employees based on the fact that the remainingworkforce engaged in strike activities in violationof the Act. The judgerejected the Respondent'scontention that the strike settlement agreement re-quired dismissalof the complaint. The judge, rely-ing on the Board'sdecision inEmersonElectricCo.,3 held thatthe settlement agreement did notaffect theBoard'spower toprevent unfair laborpractices or warrant the Board's abdication of itsjurisdictionor its obligation to enforce publicrights.In its exceptions,the Respondent argues that thecomplaint should be dismissed based on the parties'settlement agreement.For the reasonsset forthbelow,we agree.4The Board held inTexaco, Inc.,285 NLRB 241,243 (1987),that the withholding of contractual ac-cident andsickbenefitstodisabled employeesduring a strike can be a violation of Section8(a)(3).5 TheBoard went on to note,however, thatan employer may successfully defend against an al-legation of discrimination or coercion in the denialof employee benefitsby proving,inter alia,"that acollective-bargaining representative has clearly andunmistakably waived its employees'statutory rightto be free of such discrimination or coercion."6OCAW,as of January 8,1980, and continuing on the active payrollas of the termination of the strike,the Company shall pay any Com-pany contribution to the Medical,Life and Accidental Death & Dis-memberment Plan owed or paid by the employee during the strike.It is further agreed by the parties that such payment is in full settle-ment of any grievance,NLRB charges or action pending or in thefuture related to the handling of all benefits during the strike8.The parties agree that they will not file any legal or NationalLaborRelations Board actions as a result of this strike and that anysuch action filed or pending will be withdrawn and become null andvoidIt is understood and agreed that the Acceptance of this Memoran-dum of Agreement constitutes a full, final and complete resolution ofalloutstanding issues existing between the parties and the contractreopen provision is hereby cancelled in its entirety; and that thisMemorandum of Agreement amends theLaborAgreement betweenthe parties signed January19, 1979,accordingly.Emerson Electric Co,246 NLRB 1143 (1979),enfd.as modified 650F 2d 463 (3d Cir 1981),cert.denied455 U S 939 (1982).4 TheRespondent also argues as a threshold matter that this caseshould be deferred to arbitration.Based on our finding below that theUnion relinquished all pending and future claims with regard to the non-payment of benefits during the strike,we find deferral to be inappropri-ateWe further find it unnecessary to address the Respondent's defensethat the withholding of benefits was lawful under the collective-bargain-ing agreement°InTexacothe Board expressly overruled theEmersonElectricCo.theory of violation and held that whether an employer's witholding ofaccident and sick benefits to disabled employees during a strike violatesSec 8(a)(3)will be resolved by application of theGreat Danetest for al-leged unlawfulconductTexaco.285 NLRB241 citingNLRB v GreatDane Trader.388 U S. 26 (1976)° InTexaco,at 246,however,andTexaco. Inc,287 NLRB 903 (1987),the issue of whether similar strike settlement agreements waived suchstatutory rights was not before us. Thus,in neither case was it contendedthat the agreements applied to the charges filed by individual employees290 NLRB No. 78 636DECISIONSOF THE NATIONALLABOR RELATIONS BOARDInTexaco,the BoardcitedMetropolitan EdisonCo. v.NLRB,460 U.S. 693(1983), andConoco, Inc.v.NLRB,740 F.2d 811,815 (10thCir. 1984), forthe proposition that an employee's statutorily pro-tected right to receive such benefitsfree of dis-crimination can be waived.?InMetropolitan Edison,supra at 705, the Courtnoted that it "long has rec-ognized that a union may waive a member's statu-torily protected rights."In this regard,it stated:Such waivers are valid because they "rest on'the premise of fair representation' and presup-pose that the selection of the bargaining repre-sentative'remains free,"'NLRBv.MagnavoxCo., 415 U.S. 322, 325, (1974) (quotingMastroPlasticsCorp. v.NLRB,350 U.S. 270, 280(1956)); cf.NLRB v. Allis-Chalmers Manufac-turing Co.[388 U.S. 175],at 180-181.Waivershould not undermine these premises. Thus aunion may bargain away its members'econom-ic rights,but it may not surrender rights thatimpair the employees'choice oftheir bargain-ing representative.SeeNLRB v. Magnavox Co.[415 U.S. at 325].8The Court wenton to reject a union argument thatalthough a union may waive collective rights itmay not waive individual ones.Itnoted that inFord Motor Co. v. Huffman,345 U.S. 330 (1953),"the Courtrecognized that in securingthe good ofthe entire bargaining unit,some differences in thetreatment of individual union members might occur.."9 Waiver ofan employee's statutorily pro-tected rightto receive benefits free of discrimina-tion imposes no constraints on the employee's abili-ty to choose a representative.It is directly analo-gous to a union'sbargaining away its member'seconomic rights.Therefore,the right to receivecontractualS & A benefitsisclearlywaivable bythe Union subject tothe duty offair representation.Assessingthe claritywithwhicha statutoryrightmust be waived,accordingtoMetropolitanEdison,requires consideration of the circumstancesof each case.' °Thus,determining whether such awaiver has occurred depends crucially on contextand the specific circumstances presented.A clearand unmistakable waiver can occur in any of threeways: by express contract language,by the parties'conduct including bargaining history and past prac-tices,or by a combinationof both.''In light of theentire record, we find such a clear and unmistak-able waiver here.The languageof theparties'strike settlementagreement evinces a clear intent to give up certainbenefitsin exchangefor otherpayments.In thisregard,the pertinent provision of the memorandumof agreement states that,in consideration of bene-fitsnot paidduring thestrike,theRespondentagreed to pay its portion of the employees'healthinsurance premiums,which theemployees had as-sumed during the strike.Immediately following thislanguage is the further agreementby thepartiesthat this payment is in "full settlement of anygrievance,NLRBcharges or action pending or inthe future related to the handling of all benefitsduring the strike."Thus,itwas expressly in returnfor the Union's relinquishment of all pending andfuture claims with regard to all benefits not paidduring the strike that the Respondent agreed toprovide a limited payment to all employees,includ-ing those who were sick or disabled during thestrike.Finally, the strikesettlementagreementstates that acceptance of the agreement"constitutesa full, final and and complete resolution of all out-standing issues between the parties."This provisionleaves no doubt about the parties'intent to finallyand completely resolve all issues, including thoserelated to the administration of employee benefitsduring the strike.That thislanguage clearly contemplates withinthe term"benefitsnot paid as a result ofthe strike"the contractualS & A benefitswithheld from sickor disabled employees at issue here is reinforced bythe relevant bargaininghistory.The strike settle-ment bargainers recognized the S & A benefit issueand explicitly dealt with the issue during negotia-tions.The Respondent'smanager of industrial rela-tions testified that, during negotiations leading upto the strike settlement agreement,the Union's rep-resentative asked that employees disabled prior tothe strike be paid the S & A benefits that they hadbeen denied during the strike.His unrebutted testi-mony reveals that he responded that the settlementpackage was all management couldoffer. Thus, theparties' conduct in negotiations additionally indi-cates that they understood that the settlement,which wasultimately agreed on,did not include S& A benefitspayments.' 27Texaco,at fn. 23.eMetropolitan Edisonat 705-706.v Id. at 707.10MetropolitanEdison,460 U.S at 709,cited inElectricalWorkersIBEW Local1395(Indianapolis Power) v NLRB,797F 2d 1027 (D CCir. 1986);PertecComputerCorp.,284 NLRB 810 (1987);Indiana &Michigan ElectricCo., 273NLRB 1540 (1985), enfd.599 F2d 227 (6thCir. 1986)." C & P Telephone v. NLRB,687 F.2d 633, 636 (2d Cir 1982), citedwith approval inUnited Technologies Corp..274 NLRB 504, 507 (1985).See alsoChallengeCoolBros.,282 NLRB 21 (1986), Boise CascadeCorp.,279 NLRB 422 (1986), andSuffolk Child Development Center.277 NLRB1345 (1985)12Moreover, our finding that the Union knowingly waived employeeentitlementto S & A benefit- is further bolstered by testimonythat af-fected employees were aware of that fact when the settlementagreementwas presented for ratification. ENERGY COOPERATIVEBasedon all the above, we conclude that theparties'settlement agreementestablishes that theUnion clearly and unmistakably waived its sick anddisabled employees' right to receive contractual S& A benefits for the duration of the strike.Regardingwhether to give effect to the privateagreementbetween the Union and the Respondentwith respect to the individual employee claim here,we emphasize that we adhere to the principle thatthe Board acts in the public interest to enforcepublic,not private, rights.Consistentwith thatview, however, we look favorably on private strikesettlementsthat result in the amicable resolution oflabordisputesand thus serve the publicinterest aswell as that of the parties.113We must not disre-gard, therefore, a lawful and voluntary strike settle-ment agreement,butmust determine whethergiving full effect to the settlement agreement willeffectuate the purposes and policies of the Act. 114Our analysis of the substance of theagreementand the circumstances in which it was reached con-vinces us that giving full effect to the Union'swaiver of the employees' right to receive contrac-tual benefits will effectuate the purposeand poli-cies of the Act. We recognize that a statutoryright, the employees' right to receive these benefitsfree from discrimination, is involved. It is for thatreason that the clear and unmistakable waiverstandard is applicable here. See discussion ofMet-ropolitanEdisonandTexaco, Inc.,285 NLRB 242,supra at fns.5-10, and accompanying text.But justas we apply thatdemandingstandard when it is ap-plicable andhas been met,there aresound reasonsfor honoring the results of the collective bargainingthathas produced the waiver of the statutoryright. 115The employee rights involved here are the samerights the Board found to have been lawfully andeffectively waived in its 1985Texacodecision; seefootnote 13 above. As the Board said in that deci-sion concerningthe policy reason for giving effectto the similar strike settlement agreement in thatcase:toTexaco. Inc.,273 NLRB 1335 (1985).In that case,the Board re-evaluated and redefinedtheEmerson Electricapproach toward settlementagreementsrelied on bythe judge here.14 This policyis consistent with the one the Board articulated recentlywith respect to private settlements of unfair labor practice charges inIn-dependent Stave Co.,287NLRB 740 (1987), whichcites, inter alia,Texaco, Inc.,273 NLRB 1335.15 Cf.NLRB v. MagnavoxCo, cited inMetropolitan Edison,discussedsupra at In.7, and accompanying text(a waiver in derogation of certainbasic employee rights by a bargaining representative is not permitted,even if the bargaining representative clearly and unmistakably agrees toit).We additionally note that there has been no fraud, unlawfulcoercion,or duressby any of theparties in reaching the settlement, that the settle-ment was to the overall benefit of all unit employees,and that the indi-vidual charge was not pending at the time the settlement was enteredinto. SeeIndependent Stave,discussedabove at fn 14.637In order to promote the parties' desire to re-solve their dispute voluntarily, we should pro-vide every reasonable encouragement thattheir disputes be resolved on as comprehensivea basis as their strike settlement agreementwould indicate. [273 NLRB at 1337.]We note that in thatTexacocase, the Union wasthe sole charging party, and no individual employ-ee sought to litigate his rights, as distinguishedfrom the instant case.We, however, do not findthat this changes the result. The Union here ik' au-thorized as the exclusivebargainingrepresentativeto bargain on behalf of the employees regardingthe receipt of the employee benefits. It did so here,and the Respondent was entitled to rely on the au-thority of the bargaining representative to establishemployee entitlement to contractual benefits, and,further, to fully and completely settle all issues indispute, subject to the duty of fair representation.To hold otherwise would frustrate the goal ofachieving amicable resolution of labor disputes. Inthis regard, as we discussed at footnote 9 and ac-companying text, the Supreme Court expressly rec-ognized inMetropolitian Edison,supra, that a unionmay choose to waive individual rights, in securingthe good of the entireunit.16In short, we find that the Union has clearly andunmistakably waived employee rights, which werewaivable by the Union, and that giving effect tothe agreement of which this waiver was a part willeffectuate the purposes and policies of the Act. Ac-cordingly, the complaint is dismissed.17CHAIRMAN STEPHENS, concurring.I join the majority opinion but write separatelyonly to suggest that the facts of this case do notafford us an opportunity to plumb the limits of therule that we announce today. In this case we arepresentedwith the question of whether to giveeffect to a strike settlement agreement,negotiatedbetween an employer and a union, that purports tocompromise and waive the rights of unit membersindividuallyto seek redress from the Board for al-leged violations under the Act, specifically discrim-ination prohibited by Section 8(a)(3). The issue isunique insofar as the individual charging partieshere were not signatories to the settlement agree-16 See alsoMahon Y.NLRB,808 F 2d 1342 (9thCir 1987), affg.AlphaBeta Co.,273 NLRB1546 (1985), in which the court noted that a union isempowered to bind employees it represents wholly apart from their sepa-rate consent.19 To the extent that the Board's affirmance of the judge's conclusionsinTexaco. Inc.,259 NLRB 1217, 1218 fn.2 (1982),enfd.700 F2d 1039(5th Cir1983) (when thejudge rejecteda substantially identical employ-er contention about theeffect ofa similar settlement agreement with re-spect to charges filed by individual unit members) couldbe read as beinginconsistent with the decision we reach today,that case is overruled ENERGY COOPERATIVE637Based on all the above, we conclude that theparties' settlement agreement establishes that theUnion clearly and unmistakably waived its sick anddisabled employees' right to receive contractual S& A benefits for the duration of the strike.Regarding whether to give effect to the privateagreement between the Union and the Respondentwith respect to the individual employee claim here,we emphasize that we adhere to the principle thatthe Board acts in the public interest to enforcepublic,not private, rights.Consistentwith thatview, however, we look favorably on private strikesettlements that result in'the amicable resolution oflabor disputes and thus serve the public interest aswell as that of the parties.13 We must not disre-gard, therefore, a lawful and voluntary strike settle-ment agreement, but must determine whethergiving full effect to the settlement agreement willeffectuate the purposes and, policies of the Act.14Our analysis of the substance of the agreementand the circumstances in which it was reached con-vinces us that giving full effect to the Union'swaiver of the employees' right to receive contrac-tual benefits will effectuate the purpose and poli-ciesof the Act. We recognize that a statutoryright, the employees' right to receive these benefitsfree from discrimination, is involved. It is for thatreason that the clear and unmistakable waiverstandard is applicable here. See discussion ofMet-ropolitanEdisonandTexaco, Inc.,285 NLRB 242,supra at fns. 5-10, and accompanying text. But justas we apply that demanding standard when it is ap-plicable and has been met, there are sound reasonsfor honoring the results of the collective bargainingthathas produced the waiver of the statutoryright. 'sThe employee rights involved here are the samerights the Board found to have been lawfully andeffectively waived in its 1985Texacodecision; seefootnote 13 above. As the Board said in that deci-sion concerning the policy reason for giving effectto the similar strike settlement agreement in thatcase:"Texaco,Inc., 273 NLRB 1335 (1985). In that case, the Board re-evaluated and redefined theEmerson Electricapproach towardsettlementagreements relied on by the judge here.14 This policy is consistent with the one the Board articulated recentlywith respect to private settlements of unfair labor practice charges in In-dependent Stave Co.,287NLRB 740 (1987), which cites,inter alia,Texaco,Inc., 273 NLRB 1335.15 Cf.NLRB v. Magnavox Co.,cited inMetropolitan Edison,discussedsupra at fn. 7, and accompanying text (a waiver in derogation of certainbasic employee rights by a bargaining representative is not permitted,even if the bargaining representative clearly and unmistakably agrees toit).We additionally note that there has been no fraud, unlawful coercion,or duress by any of the parties in reaching the settlement, that the settle-ment was to the overall benefit of all unit employees, and that the indi-vidual charge was not pending at the time the settlement was enteredinto.See Independent Stave,discussed above at fn. 14.In order to promote the parties' desire to re-solve their dispute voluntarily, we should pro-videevery reasonable encouragement thattheir disputes be resolved on as comprehensivea basis as their strike settlement agreementwould indicate. [273 NLRB at 1337.]We note that in thatTexacocase, the Union wasthe sole charging party, and no individual employ-ee sought to litigate his rights, as distinguishedfrom the instant case.We, however, do not findthat this changes the result. The Union 'here"is' au-thorized as the exclusive bargaining representativeto bargain on behalf of the employees regardingthe receipt of the employee benefits. It did so here,and the Respondent was entitled to rely on the au-thority of the bargaining representative to establishemployee entitlement to contractual benefits, and,further, to fully and completely settle all issues indispute, subject to the duty of fair representation.To hold otherwise would frustrate the goal ofachieving amicable resolution of labor disputes. Inthis regard, as we discussed at footnote 9 and ac-companying text, the Supreme Court expressly rec-ognized inMetropolitian Edison,supra, that a unionmay choose to waive individual rights, in securingthe good of the entire unit.16In short, we find that the Union has clearly andunmistakably waived employee rights, which werewaivable by the Union, and that giving effect tothe agreement of which this waiver was a part willeffectuate the purposes and policies of the Act. Ac-cordingly, the complaint is dismissed.17CHAIRMAN STEPHENS, concurring.I join the majority opinion but write separatelyonly to suggest that the facts of this case do notafford us an opportunity to plumb the limits of therule that we announce today. In this case we arepresentedwith the question of whether to giveeffect to a strike settlement agreement, negotiatedbetween an employer and a union, that purports tocompromise and waive the rights of unit membersindividuallyto seek redress from the Board for al-leged violations under the Act, specifically discrim-ination prohibited by Section 8(a)(3). The issue isunique insofar as the individual charging partieshere were not signatories to the settlement agree-11 See alsoMahon v. NLRB,808 F.2d 1342 (9th Cir. 1987), affg.AlphaBetaCo., 273 NLRB 1546 (1985), in which the court noted that a union isempowered to bind employees it represents wholly apart from their sepa-rate consent." To the extent that the Board's affirmance of the judge's conclusionsinTexaco. Inc.,259 NLRB 1217, 1218 fn. 2 (1982), enfd. 700 F.2d 1039(5th Cir. 1983) (when the judge rejected a substantially identical employ-er contention about the effect of a similar settlement agreement with re-spect to charges filed by individual unit members) could be read as beinginconsistent with the decision we reach today, that case isoverruled. ENERGY COOPERATIVEconduct that discourages(or encourages) unionmembership(Sec. 8(a)(3)); and(b) a nonstatutoryentitlement to S & A benefits payable during peri-ods of disability,which are granted to employeesindividually solely by virtue of the Union's havingpreviously obtained such benefits at the bargainingtable.2The majority is correct to recognize thelatter aspect and to allow the Union the power tobarter a portion of that contractual right away(that is,to allow suspension of payments duringcertain circumstances)in return for other economicconsiderations that the Union in its discretion sub-sequently deems to be more beneficial to the unitas a whole.However,we must not lose sight of the statutoryright involved.As is evident from the holding ofTexaco,Inc.,285 NLRB 241 (1987),a decision thatinvolved the same underlying labor dispute andstrike as the instant one,it is prima facie unlawfuldiscrimination for an employer to suspend paymentof accrued S & A benefits to sick or disabled em-ployees solely because unit employees engage in aprotected strike.The vice ofsuch conduct is that it"surely may have a discouraging effect on eitherpresent or future concerted activity."3Yet the factthat this discriminatory effect may occur does notnecessarily foreclose the union from agreeing totolerateit.The CourtinMetropolitan Edisonwaswilling to subject union officers to disparate pun-ishment because such discrimination could belinked to the union'swaiver of the right to strike.Similarly,in the instant case,there is a nexus be-tween the discriminatory denial of the S & A bene-fits and the Union's decision regarding constraintsitcan accept on the employees'exercise of theirright to strike.The Supreme Court has long recog-nized that a union does have the inherentauthorityas exclusive bargaining representative to agree torestraintson the statutory right to strike.4 If aunion can agree to waive the right to strike duringa contract term or the right to refuse to cross alawful picket line, the union can surely agree totolerate a restraint such as the one in the instantcase,which only burdens(in the sense of creatingcertain financial disincentives) rather than bans out-right the exercise of the right to strike.It is true that the waiver here was obtainedunder circumstances that were arguably differentthan the purported waiver that the employer in2Without a contract,employees who are sick or disabled and cannotreport to work would not have been entitled to compensation.SeeGener-al Electric Co.,80 NLRB 510, 511 (1948) (employer is not required tofinance an economic strike against it by remunerating strikers for worknot performed).0NLRBv.Great Dane Trailers,388 U.S. 26 (1967).4 SeeNLRBv.Allis-ChalmersMfg.Co,388 U.S. 175,180(1967).639MetropolitanEdisonthoughtithadobtained.5There the asserted waiver was part of a collective-bargainingcontract that was presumablynegotiatedin a contextfree of unlawful coercion.Here, incontrast, there is antecedent unlawfulconduct-thedenial ofS & A benefits-whichnormally triggersan obligation on thepart of theBoardto remedyand deter.However, thisdistinctionshould notnecessarily limit the ability of the Union here to ne-gotiatewaivers of statutoryrights.The unlawfuldiscrimination was in direct responseto the strikecalled by the Union,it ceased on termination of thestrike,and it did not appear to have a lasting detri-ment to either the bargainingrelationship or theability ofthe employees to engage in protectedconcerted activity.Moreover,as notedabove, thestatutoryviolationwas rooted in the contractualbenefits that the Union itself had previously ob-tained.Under thesecircumstances,itwas entirelyappropriate for the Union to settle the statutoryviolations as part of a comprehensive overall agree-ment that restored laborpeace,resolved the con-tract issuesthat gave rise to thedispute,and pro-videdan overall improvement in the terms andconditionsof the unitemployees,including the dis-criminatees.In sum,concerningthe first branch of theMetro-politanEdisontest,Iconclude that the employees'statutory right to be free fromdiscrimination is notsimply an"economic" right,capable of unionwaiver because the union and the employer areable to assigna monetaryvalue to the right andtreat it like a bargainingchip.Because of the nexushere between the waiver of right againstdiscrimi-nation andthe Union's privilegeto waive the rightto strike,Iam satisfiedthat the Union had thepower to enter into an agreement that might effec-tively leadto a dismissalof thediscriminatees'charges against the Respondent.But whether aunion,on behalf ofparticular employees and with-out their express individual consent,could waiveother types of statutoryviolations in other con-texts,inmy view,would have to be carefully ex-amined in future cases.65 As noted above, a waiver of statutory rights was not found inMetro-politan Edison,but the Court reached this conclusion on the grounds thatthere was insufficient evidence of a clear and unmistakable waiver. As athreshold matter,however, the Court clearly sustained the power of theunion to negotiate into the collective-bargaining agreement a limitedwaiver of its union officers'protection against discrimination.The record shows that at least some of the I I discriminatees knewthe terms of the settlement agreement, but it is uncertain whether all ofthem were so aware.Two of the discriminalees even participated in aratification vote, although the record does not disclose how they voted.For purposes of establishing whether the Union clearly and unmistakablyintended to waive the statutory rights of the charging party and otherdiscriminatees, this evidence is certainly probative.However,Iwould notequate it with the evidence of individual express consent that the Board,Continued 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe remaining aspects oftheMetropolitan Edisonanalysis-whether the Union'saction comportedwith the duty offair representationand whetherthe clear and unmistakable waiver standard wassatisfied-do not requireextendeddiscussion.There is no evidence that the Unionin reachingthis settlement agreement engagedin any type ofdiscriminatory conduct thatmight constitute abreach of the duty of fairrepresentation.7Furthermore,I agree with my colleagues'assess-ment thatthe Uniondid manifest a clear and un-mistakable intent to compromise the charging par-ties'claims forrelief under the Act.MEMBERCRACRAFT,concurring.Like my colleagues,Iwoulddismiss the com-plaintbecause the Union clearlyand unmistakablywaived disabled employees'rights to sickness andaccident plan benefits (S & A benefits) in the strikesettlement agreementexecuted between it and theRespondent."In doing so,however, I rely only onthe languageof the agreement-specifically, thesecond sentenceof clause6-andthe undisputedfact that S & A benefits werediscussedduring thenegotiations leading to the agreement.The secondsentenceof clause 6 of the strike set-tlement agreementprovides: "It is further agreedby the parties that such payment is in full settle-ment ofany grievance,NLRBcharges or actionpending or in the future relatedto thehandling ofallbenefitsduring thestrike" (emphasisadded). Iin other decisions,has found relevant.SeeAlpha Beta Co.,273 NLRB1546, 1547(1985) (settlement negotiated by union was subsequently ap-provedby apparently all affected employees),petition forreview denied808 F.2d 1342 (9th Cir. 1987),Coca-ColaBottlingCo.,243 NLRB 501,502 (1979);Central Cartage Co.,206 NLRB 337 (1973).See alsoAirportParkingManagementCo.,264 NLRB 5, 13 (1982), enfd. 720 F.2d 610 (9thCir 1983) (Board decided not to defer to strike settlement agreement be-cause,inter alia,no evidence that employees understood agreement towaive their right to pursue claims arising out of strike).CompareLectro-melt Casting Co.,269 NLRB 933, 934 (1984) (strike settlement agreementgave discriminatees the option of accepting settlement on an individualbasis;those who accepted it waived statutory rights whereas those whorejected it could pursue remedy with the Board),withHotel Holiday InnDe Isla Verde,278 NLRB 1027,1028 (1986)(complaint dismissed ongrounds of union-negotiated strike settlement agreementwhich "[a]ll theaffected discharged strikers were awareof," did not objectto, and byconduct indicated acceptance of its terms).r SeeTeamsters Local 310 (Duval Corp.) Y. NLRB,587 F.2d 1176, 1181,1184-1185(D.C Cir.1978), on remand243 NLRB 1157 (1979). CompareUnited Aircraft Corp. (Pratt&Whitney),192 NLRB382, 388(1971), peti-tion for review denied in pertinent part on other grounds subnom.Ma-chinistsLodges 743 & 1746 Y. United Aircraft Corp,534 F.2d 422, 450-451(2d Cir. 1975), withLaher Spring Bi Electric Car Corp.,192 NLRB 464,466 (1971).'Except forthe circumstances mentionedbelow, I would defer thisproceeding to arbitration in light of thehistory andquality of the parties'bargaining relationship,the absence of union animus,the Respondent'swillingness to resort to arbitration,the scope of the arbitration clause,and the fact that contract interpretation ii central to resolution of this dis-pute.SeeCollyer InsulatedWire,192 NLRB 837 (1971);United Technol-ogies Corp.,268 NLRB 557 (1984).Due to the length of time this case hasbeen at the Board,however,deferral at this pointwouldbe inequitable asitwould only further delay disposition of the matter at issue.read this sentence to mean that the Union ex-changed the right to grieve the Respondent's han-dling ofallbenefits during the strike for the pay-ment specified.Thus, the Unionclearly and unmis-takably waived any possible contractual claim to S& A benefit entitlement during the strike.The bar-gaining history of the strike settlement agreementshows S & A benefits were discussed in relation tosettling the strike,which bolsters the finding that S& A benefits are encompassed within the Respond-ent's"handling ofallbenefits during the strike."In conclusion,because the Union has clearly andunmistakablywaived disabled employees'entitle-ment to contractual S & A benefits by forgoing itsright to contractually grieve the matter,the Re-spondent cannot have committed an unfair laborpractice by withholding these benefits.Rochelle Golub,Esq.,for theGeneral Counsel.Glenn R. PattersonandPalmer SingletonJr.,Esqs.,ofHighland,Indiana,for the Respondent.DECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS,AdministrativeLaw Judge.The originalcharge in this case was filed on June 3,1980, and amendedon June 17,1980. The original com-plaint issuedon June 30,1980, and was amended July 1,1980. Respondent's answer to the complaint is dated July7, 1980,and was amendedJuly 1, 1980. The complaintalleged that immediately on the commencement of aneconomic strike at its Indianafacility,and continuinguntil the end of the strike,Respondent ceased payingsickness and accident disability benefits(S and A Bene-fits)to named unit employees"previouslyreceiving suchbenefitsand, by such act, has engaged in and is engagingin unfair labor practices affecting commerce within themeaning of Section 8(a)(3) and(1) of the Act. In itsanswer,Respondent denies the commission of any unfairlabor practices and affirmatively asserts that a memoran-dum of agreement between the Respondentand Local 7-210 of the Oil, Chemical,and AtomicWorkersInterna-tionalUnion acts as a bar to thefiling of thecomplaintin this case.A hearing washeld beforeme in Chicago,Illinois,on February 9 and 10, 1981. Briefs have been re-ceived from the General Counsel and Respondent.On the entire record in this case and from my observa-tion of thewitnesses and their demeanor I make the fol-lowing'The alleged discriminates are. Julius Sako,Leroy O'Donnall, PaulFerrantelli,Donald Hensley,AndrewHabzansky,Edward Kolesky, JackDowell,HarryWickhorst,Jimmy Siokos,Robert Fnsbie,and Mary Ka-sperek. ENERGY COOPERATIVE641FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent,a Delaware corporation,is engaged in thebusiness of petroleum refining and processing with anoffice and principal place of business located at 3500 In-dianapolis Boulevard,East Chicago,Indiana.During theyear preceding issuance of the complaint,Respondentsold and shipped goods valued in excess of $50,000 fromitsEast Chicago,Indiana facility directly to points locat-ed outside the State of Indiana.I find that Respondent isan employer within the meaning of the Act and that itwill effectuate the policies of the Act to assert jurisdic-tion in this case.11.THE LABOR ORGANIZATION INVOLVEDLocal 7-210, Oil,Chemical,andAtomicWorkersInternational Union,AFL-CIO(the Union)is a labor or-ganization within the meaning ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. BackgroundEnergy Cooperative,Inc. (ECI or Respondent) wasformed in 1976 by nine agricultural cooperatives in re-sponse to the oil embargoof 1973-1974, during whichthese cooperatives lost their source of energy products,basically gasoline and diesel oil, to supply their farmmember-owners.Seeking to find a secure source of suchproducts,the cooperatives formed ECI and acquired anArco-Sinclair refinery in East Chicago, Illinois. At thetimeECI acquiredthe involvedrefinery in 1976, itagreed to honor the contract that existed between Arco,the previous owner,and the Union,as it pertained to theinvolved refinery.For many years prior to that purchase,and at all times material,Local 7-210 has been recog-nized as the bargaining representative of a unit of pro-duction and maintenance employees and a unit of clericalemployees employed at the refinery. Successive collec-tive-bargaining agreements between the Local and therespective owners of the refinery have historically con-formed with an industrywide bargaining program or pat-tern developedby the Oil,Chemical,and Atomic Work-ers International Union.The most recent collective-bar-gaining agreement entered into by Respondent, theLocal,and the International Union went into effect onJanuary 8,1979.ArticleXXXI provided for the reopen-ing of negotiations on wages, health care benefits, andvacations no earlier than November 1,1979. The reopen-ing provision provided that in the event the parties couldnot reach agreement the International and the Local hadthe right to engage in an economic strike subsequent toJanuary 8, 1980.Pursuant to appropriate notice, Respondent ECI andLocal 7-210 commenced negotiations on the reopenedsubject.The two meetings and other communications be-tween the parties during the period from November 1,1979, through January 7,1980, focused on efforts toexempt Respondent from any industrywide strike actioncalled by the International,on Respondent's assurance toconform to any pattern established for the industry in ne-gotiations to settle a strike.Neither of the parties antici-pated the strike at Respondent's refinery even if theInternational called an industrywide strike on or afterJanuary 8, 1980.At a meeting called by Local 7-210 Secretary-Treasur-erDean Bainbridge,on January 7, 1980,for the sameafternoon,Bainbridge presented Respondent'smanagerof industrial relations,Barry Brock,with a copy of anotice from the International's president that Local 7-210 would strike Respondent on January 8, 1980. Brocktestified that he announced to the Local in 1978 a com-pany policy that S and A benefits,among others, wouldbe cut off in the event of a strike.Brock reiterated thepolicy at the January 7 meeting with Bainbridge. Bain-bridge had earlier opposed Respondent's stated policyand again at the meeting opposed Respondent's intentionto cut off the S and A benefits for those employees onmedical leave.He also questioned Brock about Respond-ent's handling of insurance premiums.Bainbridgewastold by Brock that he would get back to him on the issueof premiums.On January 8, 1980,at 4:15 p.m., the strikecommenced.Prior to and on January 8, 1980,the 10 production andmaintenance unit employees and the clerical employeenamed in the complaint were absent from work on medi-cal leave due to physical disabilities.Each had been re-ceiving contractual S and A benefits prior to that date.Immediately on commencement of the strike,as admittedby Respondent,it terminated payment of S and A bene-fits to these 11 employed.During the strike,Mary Kasperek died,and HarryWickhorst received medical certification of recovery.The other nine employees involved remained physicallydisabled and were unable to work for the duration of thestrike.Throughout the negotiations to settle the strike,the Local urged Respondent to reinstate the S and Abenefits to those employees who had been receivingthem prior to the strike.Ultimately, the strike was settledon April 12,1980, and Respondent resumed payment ofS and A benefits to the nine employees who were stilldisabled.The Local, on behalf of its employees,includ-ing employees named in the complaint, entered into amemorandum of agreement in which Respondent was re-leased of all liability for its actions in relation to thestrike,including alleged and potential unfair labor prac-tices.Employees Andrew Habzansky and Harry Wick-horst participated in the ratification vote for approval ofthe memorandum of agreement,which ended the strike.B. Employer's DefensesThe General Counsel urges that the controlling casewith respect to the subject matter involved in this pro-ceeding-isEmerson Electric Co.,246 NLRB 1143 (1979).The Board,inEmerson Electric,affirmed with modifica-tions the recommended Order of an administrative lawjudge,holding that employees receiving sickness and dis-ability benefits at the outset of the strike were, in gener-al,entitled to continue to receive such benefits duringthe course of the strike unless such employees publiclydeclared their support for the strike. In the face ofEmer-son Electric,Respondent in this proceeding has raised a 642DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDnumber of defenses, none of which I find valid. Thesedefenseswill he discussed below in the order that ap-pears most logical, though not necessarily in the order oftheir importance.1.Respondent contends that the Board should havedeferred this proceeding for arbitration. Relying on Gen-eral American Transportation,228 NLRB 808 (1977), Re-spondent urged that the instant case be deferred underCollyer InsulatedWire,192 NLRB 837 (1971). Respond-ent's reliance is misplaced. InGeneral American Transpor-tation,the Board clearly stated its opposition to deferralin casesalleging violations of Section 8(a)(3) of the Act.The instant case involves individual protected rights aris-ing out of the Act and neither Respondent nor the Localhad ever indicatedwillingnessto arbitrate the issuesraised here. The Board has affirmed an administrativelaw judge's decision that issues similiar to those raised inthis proceeding are not appropriate for deferral.KansasCity Power & Light Co.,244 NLRB 620 (1979). I find thatthe issues involved should not be deferred for arbitrationand find that they are properly before the Board.2.Respondent asserts thatEmerson Electricestablishesan unconstitutional irrebutable presumption in violationof due process rights under the 14th Amendment to theUnited States Constitution to the extent that the Boardhas established a presumption that an employer violatesthe Act when it terminates its payment of existing S andA benefits to disabled employees during a strike. This ar-gument isapparently directed at another forum and willnot be discussed at length. However, I do not believethat the Board established an irrebutable presumption inEmerson Electric.If it had proper proof, Respondentcould have shown that it acquired information that indi-cated that the employees whose benefits are to be termi-nated had affirmatively acted to show public support forthe strike and, having acquiredthisinformation, andactingon it,terminated the benefits. As will be demon-strated, the applicant has not made such a showing, andfailure to do so does not demonstrate that it was deniedits due process rights, only that it violated the Act.3.Respondentraised asan affirmative defense andmotion to dismiss paragraph 8 of the memorandum ofagreement executed by Local 7-210 and Respondent insettlementof the strike. In pertinent part, paragraph 8provides that neither party to the memorandum will fileany charges with the National Labor Relations Board asa result of the strike. At the hearing, Respondent indicat-ed that paragraph 8 directly related to paragraph 6 ofthememorandum in which the parties agreed that Re-spondent would pay its portion of the insurance premi-ums on behalf of employees during the strike "in consid-eration of certain benefits not paid as a result of thestrike, and that such payment was in full settlement ofany grievances, NLRB charges or actions pending or inthe future related to the handling of all benefits duringthe strike."It isclear that the Board's power to preventunfair labor practices "shall not be affected by any othermeans of adjustment or prevention that has been or mayestablished by agreement, law or otherwise," Section10(a) of the National Labor Relations Act. The memo-randum ofagreementisnot binding on the Board anddoes not warrant the Board's abdication of its jurisdic-tion or its obligation to enforce public rights.EmersonElectric,supra, and cases cited therein;Lammert Indus-triesCorp.,229NLRB 895, 924 (1977). Respondent'smotion is denied.4.Respondent urges strenuously thatEmerson Electricis not controlling and diapositive of theissuesin this pro-ceeding as the instant case may be distinguished on itsfacts fromEmerson Electric.InEmerson Electric,supra at3, the Board stated: "in rejecting this rationable, we con-clude that an employer may not rely on such speculativegrounds to justify the termination of existing disabilitybenefits to employees which, as found here by the ad-ministrative law judge, hadaccrued to them as a result ofpast work performed."In the instant proceeding Respond-ent argues that the S and A benefits involved are not"accrued as a result of past work performed," within themeaning ofEmerson Electric.Respondent urges that thecollective-bargaining agreement provides that S and Abenefits are wages, and that an employee is qualified sothat the wages become due and owing if(a)The employee is medically certified as being tem-porarily disabled and unable to work.(b)The employee was normally scheduled to workduring the period of disability.The collective-bargainingagreement, article XI,states,inter alia1.All regular employees shall receive wagesduring periods of physical disability by reason ofsickness and injury, subject to the following rulesand regulations.8.Payments of wages during periods of physicaldisability shall be based on the employee's normalworking schedule. In computing the number ofdays' pay an employee is entitled to receive underthisPlan in any calendar year, pay allowance willbe made for the actual number of normally sched-uledworking days within the period of such ab-sence. Any pay for overtime work shall not be con-sidered in determining rate of wages for the purposeof disability payment hereunder.18.The Plan shall be subject to the Grievanceand Arbitration Procedure of the Articles of Agree-ment.Respondent contends that the S and A benefits planset forth above is merely a wage continuation plan re-quiring that an employee actually be scheduled to workduring the period of his or her disability to receive bene-fits.Respondent argues that because no union memberswere scheduled to work during the strike, none of thediscriminatees were entitled to continue to receive bene-fits during the strike. In support of its position, Respond-ent argues that because paragraph I refers to benefits as"wages", and paragraph 8 refers to the employees"normal work schedule" and paragraph I denies pay-ments of benefits to disabilities commencing during a va-cation, leave of absence, or layoff, an employee must beactually scheduled to work to receive benefits under theplan. ENERGY COOPERATIVE643Idisagree. Paragraph 3, article XI, provides for great-er benefits for more senior employees,demonstrating tome the benefits are paid to employees for work per-formed by them in the past, not in the present. Whenviewed in conjunction with paragraph 9, article XI, andthe context of the entire contract, I find that the refer-ence in paragraph 8, article XI, to an employee's normalwork schedule describes the basis on which an employ-ee's benefits are computed, ratherthan requiring an em-ployee to actually be scheduled to work a particular dayto receive benefits. Various other provisions of the con-tract contain similar language to establish norms for theemployees' hours of work and rates of pay. Article VI ofthe contract defines the "regular schedule work hours"and the "regular" workweek for day employees and shiftemployees. Article VIII provides for pay differentials forshift employees "regularlyassigned" to shift work. Arti-cle IV discusses the effect of a temporaryassignment ofan employee to a job classification other than "regularlyassigned classification." It appears that an employeecould become disabled while working in a classificationor during hours other than those in which the employeenormally works. In that event, article XI provides thatbenefitswill be based on an employee's "normal workschedule."Moreover, article IX, on vacations, also setsout the basis for computation of the employees' vacationpay in substantially similar language to paragraph 8, arti-cle XI. It would be illogical to argue that to get vacationpay an employee must actually be scheduled to work atthe time that employee is scheduled to take vacation be-cause the amount of vacation pay is based on the "regu-larly scheduled workweek, exclusive of overtime."As noted in the General Counsel's brief, the record isvague with respect to Respondent's operations to theextent that disabled employees are literally scheduled towork during their absence. It appears that while disabledemployees are listed somewhere in order to retain theirseniority in rank on a particular process crew or unit, an-other employee is temporarily transferred to that crewor unit to perform the scheduled work. Moreover, bene-fitchecks are automatically prepared by the payroll de-partment by computer from information about the em-ployee's regularly scheduled workweek and rate of paywithout regard for whether the employee is actually"scheduled" for work. Testimony of Respondent's em-ployees establishes that the work schedule utilized duringthe course of the strike was prepared by Respondent in1978 in anticipation of a strike and only contained thenames of management personnel or personnel recruitedfrom outside the refinery. No unit employees were in-cluded in that work schedule, even though Respondentadmitted it had no idea how widespread support wouldbe before the strike.2 Moreover, there is no evidence in2 In other testimony elicited by Respondent,ithas taken the positionthat it believed the strike would be widespread because of the past histo-ry of strikers against the involved refinery Based on research by some ofits employees of earlier strikes,itappears that no refinery employee hadever crossed a picket line established by the Local As noted earlier,however,none of the responsible personnel of Respondent had any actualstrike experiencewith the Local.the record that failure to be "scheduled" to work duringthe strike affected unit employees' rights or benefits inrespects any other than thoseat issue inthis proceeding.Ibelieve the record clearly demonstrates that the sick-nessand disability benefits plan involved provides bene-fits to sick and disabled employees when they are phsi-cally unable because of past work performed. An argu-ment similar to that made above by Respondent in thiscase wasrejected by the administrative law judge inEm-erson Electric.InEmerson Electric,the administrative lawjudge found that S and A benefits which, as described inhis decision appear verysimilar tothose atissue in theinstant case,accrue to employees, who were receivingthem at the start of a legitimate economic strike of otheremployees.As the administrative law judge's analysisand findings in this respect were upheld by the Board onreview, I conclude that the S and A benefits here in-volved are "accrued" benefits within the meaning ofEm-ersonElectric.In a related defense, Respondenturgesthat it did notrely on speculative grounds to justify the termination ofexistingdisability benefits to its employeesand that ithad a legitimate business reason forterminating suchbenefits.Respondenturgesthat the Board has failed tocarry its burden of proof imposed inNLRB Y. GreatDane Trailers,388 U.S. 26 (1967).IturgesthatGreatDaneclearly holds that there must be proofthat an em-ployer's actions fall within one or two categories beforean 8(a)(3) unfair labor practice can be sustained. Theremust be proof that the employers' conduct was "inher-ently destructive" of employees' rights, or that the harmresultingfrom the employer's action was"comparativelyslight."Respondentarguesthat because the named dis-criminatees were not entitledto wagesfor S and A bene-fitsunder the provisions of the collective-bargainingagreementfor the reasons set out above, there was noadverse impact on employees that can in any way beheld to be "inherently destructive." or to have a "com-parativelyslight"impacton those employees' rights.Respondent states onbrief thatthe BoardinEmersonElectric,supra, found, by inference, that the employer'sactions inthat case were "inherently destructive" of em-ployees' rights for severalstated reasons.A review ofthe Board's decisionin that proceeding will reveal thatthe reasons stated by Respondent were not mentioned bythe Board, although they formed part of thereasoningunderlying the decision reached by the administrativelaw judge. However, even if Respondent is correct thatsuch reasons are necessarilyimplicit inthe Board's deci-sion,Ibelieve allmaterial aspectsofEmerson Electric,which led to the Board's ultimatedecision there,are alsopresent in the instantcase.The reason believed materialby Respondent are(a)Becausethe collective-bargainingagreement pro-vided for payment of S and A benefits during the courseof the strike due to the accrued and vested nature ofthose benefits.(b)Because the employer had been notified prior tothe strike by the Union that certain employees receivingS and A benefits would not beparticipatingin the strike. 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(c) Becausea number of employees receiving S and Abenefits prior to the strike called the employer shortlyafter the strike and protested the denial of S and A bene-fits,specificallyindicatingto the Company that theywere not in fact participating in the strike.(d) Because the employer terminated S and A benefitsbefore there was any showing of how widespread thestrike would be.(e)Because the employer relied on speculativegrounds to justifythe terminationof those benefits to theemployees.Respondenturgesthat none of the facts are present inthe record of this proceeding. I disagree. First, I have al-ready found that the S and A benefits involved are ac-crued and vested benefits, at least within the meaning ofEmerson Electric.Although Respondent may not havebeen notified specifically prior to the start of the strikethat the involved discriminatees were excused from workby their sickness or injuries. Certainly, there isnothing inthis record to indicate that at the outset of the strike Re-spondent had any positive knowledge that any of the dis-criminatees intendedto participate in the strike.3Ibelieve that the Board's decision inEmerson Electricrequiresthat an employer have some positive knowledgeor proof that employees in thepositionof thediscrimina-teesin this caseactivelyintend tosupport a strike ratherthan placing a burden on the employees to expressly dis-avow the strike to the employer in order to continue toreceive their benefits during the course of the strike.Regarding Respondent'sreasoninparagraph (c), atleastone discriminatee, HarryWickhorst, notified a re-sponsiblemanagementperson on January 9 that he wasnot withholding his labor from the Respondent, but thathe was off sick. This discriminatee was informed that hispositionmade no difference whether he would get hisbenefits.As inEmerson Electric,the Employer Respond-ent in thisproceedingdid terminatethe S and A benefitsbefore there was any showing of how widespread thestrikewould be and, in my opinion, Respondent reliedon speculative grounds to justifythe terminationof thosebenefits to the employees. It appears that the decision toterminatethe benefits was made well prior to the actualinstitutionof the involved strike or notification that astrike wasimminent.aEvidence was adduced that the Local prepared picket rosters fromRespondent's seniority list, which included the names of all the discrimin-atees exceptMary Kasperek. While it appears that these picket rosterswere distributed among employees and/or posted at the refinery, there isno evidence that shows that management personnel of Respondent wereaware of these rosters at the time that Respondent made or implementeditsdecision to terminate the disability benefits or that they played anyrole in the decision-making process. The picket rosters were amendedshortly after the onset of the strike to reflect that the discriminatees werenot participating in the picketing. Similarly, Respondent offered into evi-dence a copy of the Local's bylaws obtained from the Localpursuant toa pretrial subpoena to show that all union members were required to besupporters of any strike action. However, art. IV, sec. 4(8), of the bylawsmerely permits the Local to take disciplinary action against memberswho engage in conduct that tends to render prosecution of a strike.There is no record evidence that Respondent's management was aware ofthe bylaws when a decision wasmade to terminatethe disability benefits.Moreover, such provision is inadequate to prove that employees affirma-tively acted to support the strike, especially in view of the Local's protestof the termination of the S and A benefits to employees who were dis-abled at the start of the strike.Even if a legitimate business purpose for terminationof existing S and A benefits rebuts a presumption of dis-criminatory motivation in accordance with the principlesset forth inNLRB v. Great Dane Trailers,supra, I believethatRespondent acknowledges that the decision to ter-minate the S and A benefits during the strike had beengrounded in a policy developed by the Respondent in1978. The policy was implemented in the 1980 strike be-cause of the following statedreasons:(1)Although the contract was reopened, thestrike terminated Respondent's obligations under thecontract.(2) S and A benefits are like wages and Respond-entwas not obligated by law to finance a strikeagainst itself.(3)Respondent was obligated to conserve its re-sources.(4) It wanted to prevent fraud by preventingstrikers from attempting to collect benefits by claim-ing they had suffered a disability during the strike.Respondent admitted that it had not distinguishedbetween employees who were disabled prior to thestrike and strikers may have attempted to make ini-tial claims during the strike.The S and A benefitsissueisaccrued benefits, and asfound above, Respondent cannot claim any legitimatebusiness purposes for its conduct on this ground (par. 2).The other stated "legitimate business purposes" urged byRespondent were considered by the administrative lawjudge and the Board inEmerson Electric,and rejected,and I do the same.5.Respondent also argues that there is ample evidencein the record to prove that the employees showed publicsupport for the strike within the meaning ofEmersonElectric,and thus enmeshed themselves in the ongoingstrike activity to such 'an extent as to terminate theirright to continue disability benefits.With respect to dis-criminatees Sako,Wickhorst, Farrentelli,Dowell, Hab-zansky, and Siokos, Respondent argues that they publiclysupported the strike by applying for unemployment com-pensation benefits in March. In each of the instances inwhich thesediscriminateesapplied forstatebenefits, theyindicated on their application forms to the Indiana Em-ployment Security Division that they were entitled tobenefits for the reason that they were on strike or in-volved in a labor dispute as of January 8, 1980. Howev-er, the testimony of these six discriminatees about theirexperiences in applying for unemployment compensationbenefits reveals that, in spite of their explanations whythey were applying for benefits, the government officialswho aided them in completing the forms insisted thatthey put down that Respondent was on strike as thereason that they were "unemployed," and that other rea-sons were unnecessary since all the applications of em-ployees in the oil industry were being processed togeth-er. I do not believe that an application for unemploy-ment compensation benefits constitutes public support fora strike, where, as here, the employees' benefits were indire financial straits because of the discontinuance oftheir S and A benefits. Moreover, Respondent did not ef- ENERGY COOPERATIVE645fectively acquire information about these benefits appli-cations until sometime during the preparation for the in-stant proceeding.Respondent also relies on the fact that none of the dis-criminateeswere fined or otherwise disciplined by theUnion for failing to ratify or participate in the strike. Iturges that though employees are not required to declaretheir position on the strike to an employer there is noth-ing to prohibit them from doing so to the Union, andhad they so indicated their position in opposition to thestrike to the Union,disciplinary action would have takenplace.Itmust be noted that several of the discriminateeswhen asked at the hearing whether they did support thestrike replied in the negative.I believe this to be immate-rial in any event.The discriminatees are not required bythe Board's decision inEmerson Electricto publicly dis-avow the strike to continue to receive disability benefits,only to refrain from publicly supporting the strike.Again,knowledge of whether the Union did or did notdiscipline the discriminatees for failure to support thestrikewould not come into the hands of Respondentuntil after the end of the strike.Lastly,Respondent notes that two of the employeesparticipated in the ratification vote that concluded thestrike,and that each of the employees named in the com-plaint testified at the hearing that they would not havecrossed the picket line to go to work but for their dis-ability.Again,such information did not come into thehands of Respondent until after the end of the strike, andin any event do not constitute public support for thestrike.As held by the Board inEmerson Electric,a show-ing of participation in the strike does not justify post hocRespondent's initial termination of benefits to the discri-minatees.Any employee,disabled or sound,who affirma-tively demonstrates his support of the strike by picketingor otherwise showing public support for the strike, hasenmeshed himself in the ongoing strike activity to suchan extent as to terminate his right to continue disabilitybenefits.The employees'actions in support of the strike,however,may not be used to deprive them of any bene-fits for time away from work prior to their supportiveaction.Based on the evidence presented in this case, Ifind that none of the discriminatees participated in thestrike or lent public support for the strike within themeaning ofEmerson Electric.IV. THE REMEDYBased on these findings and conclusions,Iultimatelyfind and conclude that Respondent did engage in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) and(1) of the Act. It having been foundthatRespondent unlawfully withheld S and A benefitpayments to the discriminatees named in the complaint, itmust be ordered,in remedy,to pay them what moneywas due them,with interest.The period for which suchreimbursement must be made is from January 8 to April12, 1980.Mary Kasperek died and Harry Wickhorst wascertified medically able to work during the period of thestrike.They will be paid what S and A benefits were dueto them to the day of their death or recovery.On the basis of these findings of fact and on the entirerecord in this case,Imake the followingCONCLUSION OF LAWBy withholding from January 8to April 12,1980, pay-ment of S andA benefitsto the employees named in thecomplaint,Respondent has engaged in and is engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(1) and(3) and Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]